DETAILED ACTION
1.       The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
2.	 As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or

(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 

In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1, 4-12 and 28 are drawn to a method of treating or preventing a craving for coffee in an individual, or treating or preventing caffeine withdrawal in an individual or a symptom of caffeine withdrawal in an individual, comprising administering to the individual via intranasal delivery an aqueous pharmaceutical composition comprising a natural caffeine extract and at least one pharmaceutically acceptable excipient. 

Group II, claim(s) 13-14, 16-19 and 25-27 drawn to a pharmaceutical composition formulated for nasal administration comprising: a natural caffeine extract, at least one pharmaceutically acceptable excipient, a pharmaceutically acceptable aqueous carrier, and optionally caffeine, or a pharmaceutically acceptable salt, solvate, derivative or metabolite thereof. 
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features. 

Gamay (US 2018/0236016) (hereinafter Gamay) disclose aqueous composition that includes water, coffee extract 2 % and anhydrous caffeine 0.7 % and excipients such as glycerin (see Example 3 para 0172).  The limitations “formulated for nasal administration” and “adapted for administration by nasal spray”  do not impart additional structure and are regarded as intended use of the composition. It must be noted that the recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of .  In order to be limiting, the intended use must create a structural difference between the claimed composition and the prior art composition. With regards to claim 19, the Examiner interprets this as the total amount of the natural caffeine (coffee extract with the additional  caffeine (anhydrous caffeine). Example 3C  discloses anhydrous caffeine 1  % with excipients (glycerin) and water.  The caffeine is used in terms of mg/ml (para 0093). 
Based on the prior art, the common technical feature of the instant claims lacks novelty over the prior art. Since the common technical feature is taught by the prior art, the common technical feature does not rise to the level of a special technical feature. Thus, the groups lack unity of invention a posterori and restriction between them is proper. Accordingly, any subsequent patentably distinct invention lacks unity with the first group, see 37 CFR § 1.476 (d).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed under 37 CFR 1.143 and (ii) identification of the claims encompassing the elected invention, including any claims subsequently added. 
The election of an invention may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the 
Should applicant traverse on the ground that the claimed inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the claimed inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the claimed inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other claimed inventions. 
The examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder. All claims directed to a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined.
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product claim will not be rejoined. See MPEP § 821.04. Additionally, in order to retain the right to rejoinder in accordance with the Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
During a telephone conversation with Karl Hermanns on 9/30/2021, a provisional election was made to prosecute the invention of Group I, claims 13-14, 16-19  and 25-27  Affirmation of this election must be made by applicant in replying to this Office action.  Claims  1, 4-12 and 27 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

INFORMATION DISCLOSURE STATEMENT

3.            Information Disclosure Statements filed 5/21/2021 is  acknowledged. 

Claim Rejections - 35 USC § 101
4.         35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 13-14, 16-17, 18-19, 25 and 27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon without significantly more. Claim 13 is directed to a pharmaceutical composition formulated for nasal administration comprising a natural caffeine extract, at least one pharmaceutically 
In accordance with the 2019 Revised Patent Subject Mater Eligibility Guidance (aka 2019 PEG), the following revised flowchart found in MPEP §2106(III), is used when considering whether or not a claimed invention recites eligible subject matter. 

    PNG
    media_image1.png
    595
    510
    media_image1.png
    Greyscale

The invention recited in claims 13-14, 16-17, 18-19, 25 and 27 are drawn to a composition of matter, in this case a composition comprising, a natural caffeine, at least 
Step 2 has now been broken out into a two-prong analysis:


    PNG
    media_image2.png
    524
    532
    media_image2.png
    Greyscale

Step 2A first asks whether or not the claimed invention is directed to a judicial exception such as a natural phenomenon (e.g., product of nature). Here, the answer is yes, since the only compositional requirement set forth in the composition is naturally 
The second leg of the analysis evaluates whether the claim recites additional elements that integrate the established judicial exception into a practical application of the exception.  Based on the recitations provided in claims 14, 16-17, 18-19, 25 and 27, the answer is no.  There is not a practical application of the law of nature. 
Lastly, step 2B asks if the claim recites additional elements that amount to “significantly more” than the judicial exception.  Asked another way, do the claims recite anything additional demonstrating that the recited composition provides an inventive concept?  Here, again, the answer is no because the claims simply do not recite anything else, compositionally or structurally, which provides an inventive concept that departs from a natural product. Reciting the intended use of a natural product (i.e., for nasal administration) does not amount to significantly more than the judicial exception. 
As such, the claims fail to recite subject matter that is patent eligible, and thus the claims do not amount to significantly more than the judicial exception. 

Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 13-14, 16, and 18-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gamay (US 2018/0236016).
Gamay (US 2018/0236016) (hereinafter Gamay) disclose aqueous composition that includes water, coffee extract 2 % and anhydrous caffeine 0.7 % and excipients such as glycerin (see Example 3 para 0172).  The limitations “formulated for nasal administration” and “adapted for administration by nasal spray”  do not impart additional structure and are regarded as intended use of the composition. It must be noted that the recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed.Cir. 1997) MPEP § 2111.02.  In order to be limiting, the intended use must create a structural difference between the claimed composition and the prior art composition. With regards to claim 19, the Examiner interprets this as the total amount of the natural caffeine (coffee extract with the additional  caffeine (anhydrous caffeine). Example 3C  discloses anhydrous caffeine 1  % with excipients (glycerin) and water.  The caffeine is used in terms of mg/mL (para 0093). 

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 13-14, 16-19 and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Wenig et al. (WO 1988004929) in view of Gizurarson (US Patent 6647980), Benjamin et al. (US Patent 4,983,595), Ching-Yin Ho et al.  “In vitro effects of preservatives in nasal sprays on human nasal epithelial cells”, Abraham et al. (US 2020/0009179), Kushwaha et al. “Advances in nasal trans-mucosal drug delivery”, Gizurarson et al. (US 2004/0005275), Gizurarson et al. (US 2008/0275030), Bonfour et al. (US 20070031343), and Born et al. (US 2009/0230013).
rd paragraph of page 3). The concentration of the caffeine may vary with the condition to be treated and age and size of the patient (last paragraph of page 4). The desired isotonicity can be accomplished using inorganic or organic solutes (page 5). The viscosity is maintained at the selected level using therapeutically acceptable thickening agent which include hydroxypropyl methyl cellulose (HPMC) (i.e., Hypromellose). The concentrations vary depending on the agent but it important to use an amount which will achieve the selected viscosity (see page 5 second full paragraph). The composition includes a humectant to inhibit drying of the mucous membrane and prevent irritation. These include glycerol.  A therapeutically acceptable preservative is generally employed to increase the shelf life of the compositions and suitable concentrations are from 0.02-2 %. (see page 6, first full paragraph). The compositions can include 1-20 grams per 100ml composition (page 7). 
Wenig et al. has been discussed supra and does not disclose coffee extract v/v, potassium sorbate at 0.05-0.2 % w/v, 0.5-2 % v/v glycerol, Hypromellose (hydroxypropylmethylcellulose) 0.01-1 % w/v and PBS to 100 %. 
Wenig et al. does disclose using HPMC as thickening agent to achieve desired viscosity. Gizurarson (US Patent 6647980) (hereinafter Gizurarson ) disclose nasal sprays containing viscosity enhancing agent (abstract). The viscosity enhancing agents 
Benjamin et al. (US Patent 4,983,595) (hereinafter Benjamin et al.) disclose non-stinging aqueous compositions for intranasal administration (abstract). The formulations should contain an effective amount of preservative which is preferably between about 0.02-0.08 % w/v (col. 1, lines 41-56). Benjamin et al. disclose the term preservative refers to a compound or mixture used in a formulation which is useful for reducing or eliminating microbial growth in a formulation. Examples include benzalkonium chloride and potassium sorbate (see col. 3, line 65- col. 4, line 13). 
Ching-Yin Ho et al.  “In vitro effects of preservatives in nasal sprays on human nasal epithelial cells” (hereinafter Ching-Yin Ho) discloses that potassium sorbate appears to be safer preservative than benzalkonium chloride for use in nasal sprays and drops. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention to substitute the preservative  benzalkonium chloride of Wenig et al.  for potassium sorbate and optimize the amounts for the intended purpose of reducing or eliminating microbial growth in nasal spray formulations.  
It would have further been prima facie obvious to one of ordinary skill in the art before the effective filing date to optimize the amount of viscosity enhancer HPMC to achieve desired viscosity. Gizurarson discloses HPMC may be present in nasal formulations in overlapping amounts . In the case where the claimed ranges "overlap or prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). 
With regards to the concentration of humectant, Wenig et al. disclose the humectant of glycerol but does not disclose the v/v however, Abraham et al. (US 2020/0009179) (hereinafter Abraham et al.) disclose intranasal compositions that contain humectant from about 1-5 % w/v (abstract and para 0055-0056 and 0058). The humectant may be glycerin (also known as glycerol) (see para 0058). 
In calculating the v/v  from 1-5 % m/v of glycerin (glycerol) using the density of glycerin which is 1.26 g/cm3, assuming 100 mL of solution then 1 % =1g of glycerol. 1 g/1.26 g/ml=0.79 mL of glycerol. 0.79 mL glycerol/100 mL solution x 100 % =0.79 % v/v. Now for the upper range 5%=5g of glycerol. 5 g/1.26 g/ml=3.97 mL. 3.97 mL glycerol/100 mL solution x 100 %=3.97 % v/v. These are ranges that overlap with the instant claimed amounts. 
Kushwaha et al. “Advances in nasal trans-mucosal drug delivery” disclose humectants are added to avoid nasal irritation and are not likely to affect drug absorption and common examples are glycerin (glycerol). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to optimize the amount of humectant such as glycerol. One would have been motivated to do so for the purpose of  avoiding nasal irritation. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
	Wenig et al. disclose the carriers include water (see Examples) but does not disclose saline or phosphate buffered saline  v/v. 

With regards to the coffee extract and v/v, Bonfour, III et al. (US 20070031343) (hereinafter Bonfour et al.) disclose flavored medicinal inhalant (abstract). The composition may comprise extract of coffee (para 0009). The extracts (coffee) are flavoring agents (flavorants) and may be present from 0.0001-10 % by volume (para 0015). Bonfour et al. disclose as those skilled in the art will appreciate, many conventional methods and apparatus are available for administering precisely metered doses of medicinal inhalant. Delivery may be achieved by any of various inhalant approaches, including liquid nebulizers, pump or squeeze-actuated nebulized or atomized spray dispensers, aerosol-based metered dose inhalers, and any other systems suitable for delivery of medicinal inhalants (para 0011). Thus, administration of 
Born et al. (US 2009/0230013) disclose dosage unit that has indicia that enables a user to select a system and one or more dosage units and actives appropriate to a user’s needs (abstract). The compositions may be in liquid form and the inhaled compositions include nasal spray para 0274).  The compositions may contain  0.1-90 % coffee extract by weight of the dosage unit which may be liquid (para 0232 and 0274). The main constituent in coffee extract is caffeic acid which is believed to display antioxidant activity (para 0231). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention to further add coffee extract to the compositions of Wenig et al. for its flavoring effects as well as antioxidant activity. Generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical (MPEP 2144.05 II). [W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 

7.	Claims 13 and 27 are  rejected under 35 U.S.C. 103 as being unpatentable over Gamay (US 2018/0236016) in view of Born et al. (US 2009/0230013), Bonfour, III et al. (US 20070031343) and Wickham et al. “Administration of Caffeine in Alternate Forms”. 

Bonfour et al. disclose as those skilled in the art will appreciate, many conventional methods and apparatus are available for administering precisely metered doses of medicinal inhalant. Delivery may be achieved by any of various inhalant approaches, including liquid nebulizers, pump or squeeze-actuated nebulized or atomized spray dispensers, aerosol-based metered dose inhalers, and any other systems suitable for delivery of medicinal inhalants (para 0011). 
Wickham et al. “Administration of Caffeine in Alternate Forms” (hereinafter Wickham et al.) disclose caffeine can be administered through the oral route (e.g., chewing gums, bars, mouth rinsing, energy drinks) or through nasal and mouth sprays. Caffeinated aerosol mouth and nasal sprays are gaining popularity as caffeine may stimulate nerves with direct brain connections and enter the blood via mucosal and pulmonary absorption (conclusion).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant inventio to package the caffeine formulation into a metered dose nasal spray apparatus for delivery  view the nasal route. Administering the composition  of a metered dose would have been within the purview of one of ordinary skill in the art as it allows for administering precisely metered dosages of 
CORRESPONDENCE
8.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to Danah Al-awadi whose telephone number is (571) 270-7668.  The examiner can normally be reached on 9:00 am - 6:00 pm; M-F (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Danah Al-Awadi/                                                                            
Primary Examiner, Art Unit 1615